REAFFIRMATION OF CONTINUING GUARANTY

The undersigned,

(a) THE CORNER PROPERTIES, INC., an Oklahoma corporation,

(b) HAROLD'S DBO, INC., a Texas corporation,

(c) HAROLD'S LIMITED PARTNERS, INC., an Oklahoma corporation,

(d) HAROLD'S OF WHITE FLINT, INC., a Maryland corporation,

(e) HSGA, INC., LLC, a Georgia limited liability company, and

(f) HSTX, INC., LLC, a Texas limited liability company,

have executed that certain Continuing Guaranty and Security Agreement, dated as
of February 5, 2003 (the "Guaranty"), in favor of Wells Fargo Retail Finance II,
LLC, a Delaware limited liability company formerly known as Wells Fargo Retail
Finance, LLC, as collateral agent and administrative agent ("Agent"), under and
in accordance with that certain Loan and Security Agreement (as amended from
time to time, the "Loan Agreement"), dated as of February 5, 2003, by and among
Agent, the lenders that are signatories thereto ("Lenders"), and each of the
following Persons: (a) HAROLD'S STORES, INC., (b) HAROLD'S FINANCIAL
CORPORATION, (c) HAROLD'S DIRECT, INC., (d) HAROLD'S OF TEXAS, L.P., (e)
HAROLD'S OF GEORGIA, L.P., and (f) HAROLD'S OF JACKSON, INC.

The undersigned hereby (i) consent and agree to the terms and provisions of
Amendment No. 1 to Loan and Security Agreement (the "Amendment"), dated July 10,
2003, and (ii) agree that the Guaranty remains in full force and effect and
continues to be the legal, valid and binding obligation of each of the
undersigned enforceable against each of the undersigned in accordance with its
terms.

Furthermore, the undersigned hereby agree and acknowledge that (a) the Guaranty
is not subject to any claims, defenses or offsets, (b) nothing contained in the
Amendment shall adversely affect any right or remedy of Agent or Lenders under
the Guaranty or any agreement executed by the undersigned in connection
therewith, (c) the execution and delivery of the Amendment or any agreement
entered into by Agent in connection therewith shall in no way reduce, impair or
discharge any obligations of the undersigned pursuant to the Guaranty and shall
not constitute a waiver by Agent or Lenders of any of Agent's or Lenders' rights
against the undersigned under the Guaranty, (d) the consent of the undersigned
is not required to the effectiveness of the Amendment and (e) no consent by the
undersigned is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Loan Agreement or
any present or future Loan Document (other than the Guaranty). In addition to
the foregoing, each of the undersigned hereby reaffirms and continues all liens,
assignments, pledges and security interests granted or made by the undersigned
pursuant to the Guaranty.

Executed on July 10, 2003.

THE CORNER PROPERTIES, INC., an Oklahoma corporation

 

By:

Clark J. Hinkley, President

HAROLD'S DBO, INC., a Texas corporation

 

By:

Clark J. Hinkley, President

 

HAROLD'S LIMITED PARTNERS, INC., an Oklahoma corporation

 

By:

Clark J. Hinkley, President

 

HAROLD'S OF WHITE FLINT, INC., a Maryland corporation

 

By:

Clark J. Hinkley, President

 

HSGA, INC., a Georgia corporation

 

By:

Clark J. Hinkley, President

 

HSTX, INC., a Texas corporation

 

By:

Clark J. Hinkley, President